PRATT, J.
This is an appeal from a judgment entered on a verdict directed by the court in an action for breach of contract in discharging plaintiff without cause, before the expiration of her contract. The plaintiff was employed as janitress for one year, commencing September 1, 1892, and ending August 31, 1893. It was the duty of the defendant, under its charter, to establish and maintain schools. The charter makes the board of education and the trustees the lawful instrumentalities of the defendant for caring for the schools, and the appointment of janitor is a reasonable and necessary part of their duties, and, in so acting, it is within the scope of their authority, and for the benefit of the defendant. This principle has been decided by this general term, in effect. See Leonard v. Long Island City (Sup.) 20 N. Y. Supp. 26. This case must stand as an authority until it is overruled, and renders any discussion unnecessary. There is no error in the rulings of the court upon the trial.
Judgment affirmed, with costs. . All concur.